UNITED STATES DISTRICT COURT 
SOUTHERN DISTRICT OF NEW YORK 
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐x 
                                                              :     
CHEN CHEN, 
                                                              :     
                         Plaintiff,                           :    No. 17‐CV‐6539 (OTW) 
                                                              :     
                      ‐against‐                               :     OPINION AND ORDER 
                                                              :
TAYLOR FRERES AMERICAS GROUP LLC, et al.,  :                        
                                                              :
                         Defendants.                          :
                                                              : 
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐x 

         ONA T. WANG, United States Magistrate Judge: 

         Plaintiff brings this action in accordance with the Fair Labor Standards Act (“FLSA”) and 

New York Labor Law (“NYLL”), for allegedly unpaid minimum wage and overtime premium pay. 

On August 1, 2018, the parties submitted their settlement agreement to this Court for approval 

under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). (See ECF 41). 

Plaintiff’s counsel subsequently submitted additional documentation in support of the fee 

awarded in the agreement, (ECF 42, 47, 49, 51), and the Court held a telephonic hearing on 

November 2, 2018. (ECF 52). All parties have consented to my exercising plenary jurisdiction in 

accordance with 28 U.S.C. § 636(c). (ECF 40). For the reasons set forth below, the Court 

approves the agreement as fair and reasonable. 

I.       Background 

         Plaintiff alleges that she worked for Defendants for six months as an intern, but that she 

was only paid for the first three months of her employment. Defendants deny Plaintiff’s 

allegations. They assert that Plaintiff did not work for them past the first three months and that 

she was subject to the intern exemption.  
       Plaintiff alleges that she is owed $8,500 in unpaid wages for the three months that she 

worked without pay. (ECF 52 p. 3). The parties have agreed to resolve the matter for $15,000 

inclusive of attorneys’ fees and costs, as set forth in the settlement agreement. Plaintiff would 

receive $8,000 and Plaintiff’s counsel would receive $7,000 representing $6,254.27 in fees and 

$746.73 in costs, in accordance with Plaintiff’s professional services‐contingency fee agreement 

with her counsel. 

II.    Discussion 

       Fed. R. Civ. P. 41(a)(1)(A) permits the voluntary dismissal of an action brought in federal 

court, but subjects that grant of permission to the limitations imposed by “any applicable 

federal statute.” The United States Court of Appeals for the Second Circuit has held that, “in 

light of the unique policy considerations underlying the FLSA,” this statute falls within that 

exception, and that “stipulated dismissals settling FLSA claims with prejudice require the 

approval of the district court or the [Department of Labor] to take effect.” Cheeks, 796 F.3d at 

206. This Court will approve such a settlement if it finds it to be fair and reasonable, employing 

the five non‐exhaustive factors enumerated in Wolinsky v. Scholastic Inc.: 

       (1) the plaintiff’s range of possible recovery; (2) the extent to which the settlement will 
       enable the parties to avoid anticipated burdens and expenses in establishing their 
       respective claims and defenses; (3) the seriousness of the litigation risks faced by the 
       parties; (4) whether the settlement agreement is the product of arm's‐length bargaining 
       between experienced counsel; and (5) the possibility of fraud or collusion. 
900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (internal quotations omitted). In this case, each of 

those factors favor approval of the settlement. 




                                                   2 
              a. Range of Recovery 

          First, the settlement awards Plaintiff with approximately 95% of Plaintiff’s asserted 

unpaid wages calculation. Given the risks of litigation, as discussed in more detail below, the 

settlement amount is reasonable. 

              b. Burden and Expense of Trial 

          Second, the settlement enables the parties to avoid the burden and expense of 

proceeding with the litigation and presenting their credibility‐dependent case to a factfinder 

and being subject to cross‐examination at trial. The parties dispute the number of hours 

worked by Plaintiff and dispute whether or not Plaintiff was subject to the intern exemption. 

Because there are no records of Plaintiff’s hours, the parties would have to rely on their own 

recollections and the recollections of others to prove how many hours Plaintiff worked. See 

Yunda v. SAFI‐G, Inc., 15‐CV‐8861, 2017 WL 1608898, at *3 (S.D.N.Y. Apr. 28, 2017). 

              c. Litigation Risk 

          Third, the settlement will enable Plaintiff to avoid the risks of litigation. Plaintiff faces 

the risk of a finding that Plaintiff did not work for Defendants for six months and that she was 

subject to the intern exemption, potentially reducing her damages to zero. See McMahon v. 

Olivier Cheng Catering and Events, LLC, 08‐CV‐8713, 2010 WL 2399328, at *5 (S.D.N.Y. Mar. 3, 

2010). 

              d. Arm’s‐Length Negotiation 

          Fourth, the settlement is the product of arm’s‐length bargaining between experienced 

counsel. During the litigation, both counsel zealously advocated for their clients, but were able 

to reach a fair settlement early in the litigation.  



                                                     3 
            e. Risk of Fraud or Collusion 

        Fifth, there is nothing in this record to suggest that the settlement was the product of 

fraud or collusion.  

        Additional features of the settlement favor approval. The release is limited to claims 

based on Plaintiff’s employment up to the date the agreement was signed, and is not 

overbroad. See Caprile v. Harabel Inc., 14‐CV‐6386, 2015 WL 5581568, at *2 (S.D.N.Y. Sept. 16, 

2015). Further, this agreement also lacks certain objectionable provisions that have doomed 

other proposed FLSA settlements. For instance, it contains no confidentiality provision, which 

would contravene the purposes of the FLSA—indeed, the document has already been publicly 

filed, and it does not include a restrictive non‐disparagement provision. See Martinez v. 

Gulluoglu LLC, 15‐CV‐2727, 2016 WL 206474, at *1 (S.D.N.Y. Jan. 15, 2016); Lazaro‐Garcia v. 

Sengupta Food Servs., 15‐CV‐4259, 2015 WL 9162701, at *3 (S.D.N.Y. Dec. 15, 2015). 

        The Court also approves the attorneys’ fee provision in the agreement. The Court raised 

with counsel a concern that the fees and costs requested in the proposed settlement 

agreement, which represents 46.67% of the gross settlement, was above what is routinely 

requested and approved in this district. However, upon review of the submissions of Plaintiff’s 

counsel and the relevant case law on the issue, the Court has determined that the request for 

attorneys’ fees and costs is fair and reasonable in this case. According to the retainer 

agreement Plaintiff had with her counsel, Plaintiff agreed to pay her counsel the greater of 35% 

of her recovery, the time expended by counsel, or $3,000. (ECF 51). Plaintiff’s counsel 

submitted contemporaneous time records showing that, at the time the settlement was 

reached, counsel had incurred over $12,000 in fees. (see ECF 49‐2). The Court has reviewed 


                                                 4 
 these records and finds that the hourly rates charged and time expended are reasonable. 

 Finally, even with this proposed fee, Plaintiff’s award of $8,000 represents approximately $95% 

 of Plaintiff’s unpaid wage claim, representing a very favorable settlement for Plaintiff in this 

 case.  Therefore, I find the requested fee to be reasonable. See Torres v. Gristede's Operating 

 Corp., 519 F. App’x 1, 5 (2d Cir. 2013); Millea v. Metro‐North R. Co., 658 F.3d 154, 166‐68 (2d 

 Cir. 2011); Zamora v. One Fifty Fifty Seven Corp., 14‐CV‐8043, 2016 WL 1366653, at *2 (S.D.N.Y. 

 Apr. 1, 2016).  

III.     Conclusion 

         For the foregoing reasons, the Court approves the parties’ proposed settlement 

 agreement (ECF 41) as fair and reasonable. 

         IT IS HEREBY ORDERED THAT this action is dismissed with prejudice and without costs 

 provided, however, that the Court retains jurisdiction pursuant to the terms of the settlement 

 agreement. Any pending motions are to be terminated as moot and all conferences are 

 cancelled.  


         SO ORDERED. 

  

                                                                s/  Ona T. Wang                       
 Dated: November 26, 2018                                                   Ona T. Wang 
        New York, New York                                         United States Magistrate Judge 


  




                                                  5 
